Citation Nr: 9930685	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

This case was previously before the Board in September 1998 
when it was determined that new and material evidence had 
been received to reopen a claim for service connection for 
PTSD, and the reopened claim was remanded to the RO for 
additional development of the evidence and de novo 
adjudication.  The development has been completed and the 
case is now ready for appellate review.


FINDINGS OF FACT

1. Diagnoses of post-traumatic stress disorder have been 
clinically demonstrated.

2. The veteran did not engage in combat with the enemy.

3. There is no credible supporting evidence confirming any of 
the veteran's claimed combat stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1154(b), 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for 
service for post-traumatic stress disorder is well grounded 
according to 38 U.S.C.A. § 5107 (a); his claim is plausible 
and capable of substantiation.  The Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107 (a).

The veteran contends that his post-traumatic stress disorder 
stems from the experiencing of traumatic events while in 
service.  He maintains that he was pulled from his duties as 
a supply sergeant almost immediately after his arrival in 
Vietnam and assigned to command an antipersonnel carrier.  He 
asserts that he commanded a driver named "Blondy" who was 
decapitated in a landmine explosion.  The veteran also 
contends that he had to send a gunner named "Shorty" to 
patrol a rice patty and that the gunner was wounded while 
executing this duty.

At his March 1989 personal hearing at the RO pertaining to an 
earlier appeal, the veteran testified that he was pulled from 
supply due to the shortage of antipersonnel carrier 
commanders.  He reported that in his capacity as a commander 
of an antipersonnel carrier, he was involved in numerous 
firefights with the enemy, approximately one every week.  He 
also testified that in approximately October of 1969, his 
carrier ran over a landmine, wrecking the vehicle.  The 
veteran also claimed that in the ensuing explosion, one of 
his drivers suffered fatal injuries, including decapitation.  
The veteran could identify the decedent only as "Shorty."  
In addition, the veteran testified that one of his gunners 
was injured by a landmine when he left the antipersonnel 
carrier on foot; the veteran was uncertain as to how badly 
this soldier was injured.  The veteran identified the soldier 
by his nickname: "Blackie."  The veteran also reported that 
he heard the explosion that resulted in the death of his 
company commander during his tour.   

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  With 
respect to claims for service connection for post-traumatic 
stress disorder, 38 C.F.R. § 3.304(f) specifically applies 
and provides, in pertinent part, that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.  

Where the veteran is shown to have "engaged in combat," and 
diagnoses indicate that his post-traumatic stress disorder 
derives from a combat-related stressor, 38 U.S.C.A. § 1154(b) 
may require that the veteran's statements be accepted as 
sufficient proof of the stressors existence.  Section 
1154(b), however, "does not require the acceptance of a 
veteran's assertion that he was engaged in combat with the 
enemy; it would be tautological to conclude that it did." 
Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  This 
determination must be made by the Board and adequately 
supported with reasons and bases.  Cohen, 10 Vet. App. at 145 
(citations omitted).  Under the governing statutory and 
regulatory provisions, if the claimed stressor is not related 
to the veteran's participation in combat, his lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor and must be supported by credible 
supporting evidence.  Cohen at 147 (1997); Doran v. Brown, 6 
Vet. App. 283, 289 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

Even when it is determined that the veteran engaged in combat 
with the enemy and that the claimed stressor is related to 
such combat, the veteran's lay testimony regarding the 
stressor must be accepted as conclusive as to its actual 
occurrence only when the veteran's testimony is found to be 
consistent with the circumstances, conditions, or hardships 
of service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); see Cohen, 10 Vet. App. 128, 146.

Since the veteran filed his petition to reopen his claim in 
June 1995, VA revised the schedule for evaluating mental 
disorders.  The revision became effective November 7, 1996.  
61 Fed. Reg. 52,695 (1996).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the 4th edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  61 Fed. Reg. 52,700 (1996) (now 
codified at 38 C.F.R. § 4.125).  DSM-IV has revised the 
definition of what constitutes a stressor for purposes of 
diagnosing post-traumatic stress disorder.  The primary 
effect of this change is that the criteria have changed from 
an objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger post-
traumatic stress disorder, to a subjective standard; the 
criteria now require exposure to a traumatic event and a 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual might have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost anyone."  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. 128.

Analysis

With respect to the first element of a post-traumatic stress 
disorder claim, a medical diagnosis of the condition, the 
medical evidence includes multiple post-service diagnoses of 
post-traumatic stress disorder, including in the report from 
a January 1996 VA examination and in VA Medical Center 
treatment records dated from 1995-98.

With respect to whether the veteran engaged in combat with 
the enemy, review of the report of an August 1988 VA 
compensation and pension examination of the veteran for post-
traumatic stress disorder notes as reported history that the 
veteran had been a track commander on an armored personnel 
carrier (APC) in Vietnam, and had been involved in many 
combat missions.  

The report from the January 1996 VA compensation and pension 
examination for post-traumatic stress disorder states that 
the veteran reported witnessing the beheading of a driver of 
a track vehicle.  The examiner commented that the veteran did 
discuss several incidents of service, however, without much 
detail.

Review of the additional treatment records in which a 
diagnosis of post-traumatic stress disorder is entered 
reveals only general references to Vietnam war experiences, 
with no more specific articulation of the specific stressors 
at issue.

Thus, the post-traumatic stress disorder diagnoses outlined 
above were based upon the unverified history of inservice 
stressors as relayed by the veteran.  The Board notes that a 
diagnosis of post-traumatic stress disorder, related to 
service, based on examination which relied upon an unverified 
history, is inadequate.  Cohen, 10 Vet. App. at 140; West 
v. Brown, 7 Vet. App. 70, 77 (1994).  

As far as the third element of the claim for post-traumatic 
stress disorder, confirmation of inservice stressors, the 
veteran's Form DD-214 reveals that his military occupational 
specialty was that of a stock clerk.  The Form DD-214 does 
not reveal the award of any decorations specific for combat.  
In addition, service administrative reports are associated 
with the veteran's service medical records and these reports 
show that he served in Vietnam from March 1969 to March 1970.  
According to these reports, he served as a supply sergeant 
during this period with the1st squadron of Headquarters and 
Headquarters Troops Company, 4th Cavalry of the 1st Infantry 
Division.  Commendations awarded included the Vietnam Service 
Medal and the Bronze Star Medal.  The records show that he 
served during the TET 1969 Counteroffensive Campaign.  

In a January 1996 letter to the U.S. Army and Joint Services 
Environmental Support Group (ESG) (now known as U.S. Armed 
Services Center for Research of Unit Records), the RO 
requested stressor support information and provided the 
information relayed by the veteran concerning his activities.  
In an October 1996 response, U.S. Army and Joint Services 
Environmental Support Group forwarded the veteran's unit 
history for the period January 1, 1969, to April 5, 1970, 
stating that it was involved in significant combat operations 
in III Corps Tactical Zone of Vietnam.  However, ESG also 
reported that in order to verify the alleged incidents cited 
by the veteran he must provide more specific information, 
such as fallen comrades' full names, complete unit 
designation down to the troop/company level, and the most 
specific dates possible.  It was also noted that morning 
reports can be used to verify personnel actions such as who 
was killed or wounded in action and that the RO or the 
veteran should request those reports from the National 
Personnel Records Center for the appropriate three month 
period, including the necessary specifics.

Following the Board's September 1998 remand for further 
development, the RO sent an October 1998 letter to the 
veteran requesting the specifics concerning his alleged 
stressors, including the name of the soldier who was 
decapitated as well as the name of the soldiers killed by 
stepping on a mine.  In response to that request, letters 
from the veteran and his sister were submitted.  The 
veteran's sister wrote that the veteran was presumed killed 
in action causing emotional trauma for the family.  After the 
veteran did return to his family, his sister reported that he 
had suffered many problems, as he was captured by the enemy 
and punished by them.  The veteran wrote that a driver named 
"Blondy" was decapitated when his track hit a mine.  The 
veteran also wrote that a gunner named "Shorty" was sent by 
the veteran to search a rice patty for bodies and was wounded 
by a landmine during his performance of that duty.  In 
addition, the veteran submitted photographs that were 
developed in November 1969.  Those photographs depict an U.S. 
Army armored track vehicle that was destroyed by an apparent 
shell blast.

The veteran has claimed "combat" stressors have caused his 
post-traumatic stress disorder.  The RO has attempted to 
confirm the existence of the alleged stressors through 
communications with the veteran and ESG.  ESG responded that 
without more specific information, a search for the 
appropriate records to confirm the stressors could not be 
made.  The latest response from the veteran still 
demonstrates that he cannot provide the basic information 
necessary, such as the name of comrades killed, to conduct a 
proper search.  In this regard, the Board notes that the duty 
of the VA to assist the veteran in the development of his 
claim is not always a one-way street, for if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet.App.  
190, 193 (1991) (duty to assist was fulfilled where two 
attempts were made by VA to obtain necessary information 
despite the scarcity of data supplied by the appellant).  The 
Board also notes that contradictory information concerning 
the alleged stressors have been submitted by the veteran.

In his May  1997 notice of disagreement, the veteran claimed 
that in the summer of 1970 Company A of 1st Battalion 4th 
Cavalry Regiment of the 1st Infantry Division was completely 
destroyed and that thereafter he witnessed an APC track 
driver being killed.  The Board notes, however, that 
according to his service administrative records, the veteran 
returned to the continental U.S. in March 1970 and that he 
was stationed at Fort Lee, Virginia in the summer of 1970.  
Further, in his March 1989 personal hearing testimony related 
to a prior appeal, the veteran testified that the nickname of 
the driver killed by decapitation was "Shorty" and the name 
of the injured gunner was "Blackie."  This is contradicted 
by his later statement in his December 1998 statement in 
support of claim.  Further, the veteran's sister's letter 
asserting that the veteran was a prisoner of the North 
Vietnamese is not supported by the facts.

Accordingly, in the absence of any credible evidence 
supporting the veteran's claim that he directly participated 
in action against the enemy, the Board finds that the veteran 
did not "engage in combat," and the evidentiary presumption 
of 38 C.F.R. § 1154(b), therefore, does not apply.

Because the Board has found that none of the claimed combat 
stressors cited by the veteran, and generally mentioned by 
examiners offering a diagnosis of post-traumatic stress 
disorder, can be verified by credible supporting evidence, 
his claim for service connection does not meet the 
requirements of 38 C.F.R. § 3.304(f), and must be denied.



ORDER


Service connection for post-traumatic stress disorder is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

